DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1-6, without traverse in their reply dated 5/7/2021 is acknowledged. Claims 7-19 were withdrawn. Claims 1-6 are pending and considered on the merits below.

Claim Objections
Claim 5 is objected to because of the following informalities:  place a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouffignac et al. (Electrochemical and Solid-State Letters, 9 (6) F45-F48 (2006)) in view of Kongkanand (US 2015/0364772 Al).
Regarding claims 1 and 2, Rouffignac describes a compound having the structural formula: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
wherein R2 and R3 are selected from the group consisting of alkyls, allyls, aryls, heteroaryls, hydrogen, non-metals and metalloids and where R1, R2 and R3 are different or the same (Title: “Scandium Tris(N,N’-diisopropylacetamidinate)” R2 is Me and R3 is propyl).

    PNG
    media_image2.png
    216
    260
    media_image2.png
    Greyscale
 wherein R1 is a functional group off a CH2 group.
Kongkanand describes Scandium Tris(N,N’-diisopropylacetamidinate) ([0022]). Furthermore Kongkanand describes scandium with other ligands suggesting motivation to make small substituent modifications to optimize the ligands functionality. 
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to modify the R1 group of the ligand of Rouffignac as suggested by Kongkanand because this would allow for optimization of the ligands functionality based on the needs of the user.
Regarding claims 3 and 4, the combination described above describes all the limitations of claim 1 and that R2 is methyl (Rouffignac: see above), however is silent to that R1 and R3 are methyl groups and ethyl groups.
Kongkanand describes Scandium Tris(N,N’-diisopropylacetamidinate) ([0022]). Furthermore Kongkanand describes scandium with other ligands suggesting motivation to make small substituent modifications to optimize the ligands functionality. 
Therefore it would have been obvious for one skilled in the art at the time the invention was filed to modify the R1 group of the ligand of Rouffignac as suggested by Kongkanand because this would allow for optimization of the ligands functionality based on the needs of the user.
claims 5 and 6, the combination described above describes that compound indicates a vapor pressure of 0.1 Torr to 1.0 Torr over the temperature range 95°C to 130°C and has a melting point of 67.2°C, plus or minus 5°C (as the combination describes the structure of claim 1, it would follow that the compound of the combination would have identical physical properties).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        1